UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22842 FORUM FUNDS II Three Canal Plaza, Suite 600 Portland, Maine 04101 Jessica Chase, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2015 – March 31, 2015 Item 1.Schedule of Investments. PHOCAS REAL ESTATE FUND SCHEDULE OF INVESTMENTS (Unaudited) MARCH 31, 2015 Shares Security Description Value Common Stock – 2.7% Diversified Financials - 2.7% NorthStar Asset Management Group, Inc. $ Total Common Stock (Cost $172,093) Common Stock (REITs) – 95.1% Apartments - 14.7% AvalonBay Communities, Inc. Camden Property Trust Equity Residential Essex Property Trust, Inc. Diversified - 8.4% CoreSite Realty Corp. NorthStar Realty Finance Corp. Vornado Realty Trust Health Care - 8.9% Health Care REIT, Inc. Sabra Health Care REIT, Inc. Ventas, Inc. Industrial - 5.6% First Industrial Realty Trust, Inc. STAG Industrial, Inc. Lodging/Resorts - 9.9% Chatham Lodging Trust Pebblebrook Hotel Trust Strategic Hotels & Resorts, Inc. (a) Manufactured Homes - 2.0% Sun Communities, Inc. Mixed - 1.4% First Potomac Realty Trust Office - 18.8% Alexandria Real Estate Equities, Inc. Boston Properties, Inc. Hudson Pacific Properties, Inc. Kilroy Realty Corp. SL Green Realty Corp. Regional Malls - 12.2% General Growth Properties, Inc. Simon Property Group, Inc. Self Storage - 6.3% Extra Space Storage, Inc. Shopping Centers - 6.9% Acadia Realty Trust Kite Realty Group Trust Regency Centers Corp. Total Common Stock (REITs) (Cost $7,385,558) Money Market Fund - 2.0% Dreyfus Cash Management, 0.03% (b) (Cost $228,090) Total Investments - 99.8% (Cost $7,785,741)* $ Other Assets & Liabilities, Net – 0.2% Net Assets – 100.0% $ REIT Real Estate Investment Trust (a) Non-income producing security. (b) Variable rate security. Rate presented is as of March 31, 2015. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2015. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock and Common Stock (REITs). The Level 2 valued displayed in this table is a Money Market Fund. Refer to this Schedule of Investments for a further breakout of each security by industry. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended March 31, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. ((a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS II By: /s/ Jessica Chase Jessica Chase, Principal Executive Officer Date: May 11, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jessica Chase Jessica Chase, Principal Executive Officer Date: May 11, 2015 By: /s/ Karen Shaw Karen Shaw, Principal Financial Officer Date: May 11, 2015
